Citation Nr: 0526695	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-13 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection, in pertinent part, for hearing loss.

In November 2000 and August 2003, the Board remanded the 
veteran's case to the RO for further development.  The case 
was finally returned to the Board in August 2005.


FINDING OF FACT

The veteran's bilateral hearing loss is a disability of 
service origin.


CONCLUSION OF LAW

Bilateral hearing loss is a disability incurred during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  As this 
decision allows a full grant of the desired benefit, no 
additional information or evidence is needed to substantiate 
the claim decided herein.

Factual Background

The veteran had active military service from November 1970 to 
September 1972.  His DD Form 214 indicates that his military 
occupational specialty was a Field Artillery Batteryman.

The veteran's service medical records show that upon 
entrance, the results of his audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
--
5
LEFT
25
5
15
--
5

Upon separation, the results of his audiogram were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
0
LEFT
20
20
20
20
25

In June 1997, the veteran underwent a general VA examination, 
wherein it was noted that he had poor hearing.  He also had 
absent tympanic membrane on the left and the right ear had a 
partial tear of the tympanic membrane.

In the veteran's representative's December 1999 statement, he 
argued that the veteran's hearing loss was from artillery 
noise in service.

VA outpatient medical records dated from June 2002 to May 
2003 show that the veteran was treated for hearing loss. 

In June 2004, the veteran underwent a VA examination, wherein 
he reported being involved in artillery during service.  The 
examiner noted that he reviewed the veteran's claims folder 
and stated that upon induction into the service, the veteran 
had a hearing test that showed bilateral normal hearing.  At 
separation, the veteran had a more complete audiogram that 
showed a mild hearing loss with a more moderate hearing loss 
in the left ear at 6000 and 8000 Hz.  Upon examination, the 
examiner noted that the veteran had a current sloping mild to 
moderately severe sensorineural hearing loss.  The diagnosis 
was sensorineural hearing loss.  Based on review of the 
claims folder and examination, the examiner opined that the 
veteran's hearing loss was at least as likely as not caused 
by his military service because the veteran's service medical 
records showed that there were some changes in the veteran's 
hearing while he was on active duty.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The Board finds that service connection is warranted for the 
veteran's bilateral hearing loss.  According to the June 2004 
VA examiner, the veteran entered the service with normal 
hearing bilaterally.  Upon discharge, the veteran had mild 
hearing loss with moderate hearing loss in the left ear at 
high frequency.  The examiner then opined that given the 18-
month interval between normal hearing recorded on the 
entrance physical examination, and the increase in hearing 
impairment at the time of the separation physical 
examination, the veteran's current hearing loss disability 
was at least as likely as not caused by his service.  As 
there is medical evidence that creates a nexus between the 
veteran's current hearing loss disability and his service, 
the preponderance of the evidence supports the veteran's 
claim for service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


